Citation Nr: 0001268	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-33 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from July 1958 to September 
1986.  

In March 1997, the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (the AOJ) informed the veteran 
that his application for RH insurance had been denied because 
such application had not been timely filed.  The veteran 
timely appealed this determination.  


FINDINGS OF FACT

1.  In a rating in November 1986, the Waco, Texas, Regional 
Office (RO) granted the veteran service connection for 
cardiovascular disease, and the veteran was informed of the 
award of service connection by the RO in December 1986.  

2.  In a rating in May 1987, the RO granted service 
connection for other disabilities, including partial 
amputation of the left great toe, tinnitus, and psoriasis, 
and the veteran was informed of this award of service 
connection in a letter dated later in May 1987.  

3.  An application for RH insurance was received from the 
veteran in March 1997.  

4.  The veteran's application for RH insurance was not 
received within one year of any notice to him that he had 
been granted service connection for disability.  


CONCLUSION OF LAW

RH insurance may not be issued to the veteran, as a timely 
application for such insurance was not received from him.  
38 U.S.C.A. §§ 1922(a), 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Department of Veterans Affairs 
(VA) did not provide notice to him of his potential 
eligibility for RH insurance during the applicable time 
period, and that he should be able to acquire this insurance 
currently.  He maintains that he was provided notice of the 
grant of service connection, but that he received no notice 
from any part of the VA that he could apply for RH insurance.  

I.  Background

A claim for service connection for various disabilities was 
received from the veteran in October 1986.  After information 
was received, the RO, in a rating in November 1986, granted 
service connection for cardiovascular disease, deferring 
consideration of the claim for service connection for other 
disabilities.  A copy of this rating determination was sent 
to the Insurance Service in St. Paul, Minnesota.  The current 
record does not contain written documentation that the St. 
Paul, Minnesota, Insurance Service received the copy of the 
rating determination, or notified the veteran of his 
eligibility to apply for RH insurance.  

The RO notified the veteran in a letter dated in December 
1986 that he had been granted service connection for 
cardiovascular disease.  

In a May 1987 rating, the RO granted service connection for 
partial amputation of the left great toe, tinnitus, 
psoriasis, and bilateral hearing loss.  A copy of this rating 
was sent to the St. Paul, Minnesota Insurance Center.  The 
current record does not contain written documentation that 
the St. Paul, Minnesota, Regional Office received a copy of 
this rating decision, or sent the veteran notice of his 
eligibility to apply for RH insurance.  

Later in May 1987, the RO sent the veteran a letter informing 
him of the grant of service connection for the several 
disabilities.

The record reflects several subsequent rating actions by the 
RO denying service connection for additional disability, and 
ruling on claims for increased ratings for the veteran's 
disabilities, but no subsequent grants of service connection 
for any disability.  

A claim for RH insurance was received from the veteran in 
March 1997.  Shortly thereafter, the AOJ informed the veteran 
that he was not entitled to receive RH insurance because he 
had not applied for such insurance within one year of 
receiving notice of service connection for disability.

II.  Analysis

A veteran is eligible to apply for and receive RH insurance 
after discharge from service if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within one year from the 
date service connection for such disability is determined.  
If such person is shown by evidence to have been mentally 
incompetent during any part of the period, application for 
insurance may be filed within a year after a guardian is 
appointed or within one year after the removal of such 
disability.  38 U.S.C.A. § 1922(a).  (The period of 
eligibility was increased from 1 to 2 years by Public Law 
102-86, but was effective only as to persons who, on or after 
September 1, 1991, are found by the VA to be eligible for RH 
insurance).  

In this case, the veteran did not apply for RH insurance 
within one year of the last notice to him of a grant of 
service connection for disability, which was in May 1987.  
Thus, he is not eligible for RH insurance because the 
application was not received in a timely manner, within one 
year of the period of notice to him of the last grant of 
service connection for disability.  

The Board understands the veteran's contentions regarding the 
lack of notice to him of his eligibility for RH insurance.  
Clearly, the record does not reflect any written 
documentation that notice to him of his eligibility for RH 
insurance was sent in conjunction with the grants of service 
connection in 1986 and 1987.  The Board would note that it 
was the routine business practice of the insurance center to 
send such notices at that time, but it was also their routine 
business practice to retain neither the copy of the rating 
received or a copy of the letter sent.  In any event, such 
notice is not required by law or regulation nor mandated by 
the scope of the VA duty to assist.  Unfortunately, the Board 
is bound by the one-year time period for applications, as set 
forth by Congress.  There is nothing in the record to 
indicate that the veteran was incompetent in 1987 to excuse 
the lack of a timely filed application for RH insurance.  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
determined that pertinent laws, including 38 U.S.C.A. 
§ 1922(a), did not itself impose any notification 
requirements upon the Department of Veterans Affairs.  The 
Court has further indicated that the requirement that 
application for RH insurance be made within one year (now two 
years) after an initial grant of service connection did not 
violate a veteran's due process and equal protection rights 
under the Constitution.  Saunders v. Brown, 4 Vet.App. 320 
(1993).  

It is noted that the VA makes every effort to advise veterans 
of their potential eligibility for benefits.  However, the 
vast array of benefits makes it impossible for the VA to 
inform every veteran or person of every possible potential 
benefit for which he or she might be entitled.  Ultimately, 
it is the responsibility of the veteran to contact the VA and 
request specific information about specific types of 
benefits, and to apply for specific benefits in a timely 
manner.  The Court has indicated that the VA does not have a 
duty to provide veterans and their dependents with personal 
notices of their eligibility for specific benefits.  Hill v. 
Derwinski, 2 Vet.App. 451 (1991).  

Finally, it is noted that the law regarding RH insurance does 
grant eligibility for RH insurance, if the veteran is 
otherwise in good health, each time there is a grant of 
service connection for a disability.  The law does not grant 
eligibility for RH insurance for an increase in a rating for 
a specific disability, once the grant of service connection 
for such disability has been made.  

In conclusion, the veteran did not apply for RH insurance 
within the applicable time period as prescribed by law, and 
he is not entitled to such insurance.  38 U.S.C.A. § 1922(a).  


ORDER

Entitlement to RH insurance under 38 U.S.C.A. § 1922(a) is 
not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

